Appeal by the defendant from two judgments of the County Court, Suffolk County (Lefkowitz, J.), both rendered July 17, 1997, convicting her of criminal facilitation in the fourth degree under Indictment No. 1648/96 and hindering prosecution in the second degree under Indictment No. 2255/96, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Cabey, 85 NY2d 417; People v Zorcik, 67 NY2d 670). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v James, 267 AD2d 327). Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.